In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00053-CV
      ___________________________

   IN RE DARYL GREG SMITH, Relator




             Original Proceeding
       Trial Court No. 325-584465-15


Before Sudderth, C.J.; Gabriel and Womack, JJ.
     Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and

“Relator’s Emergency Motion to Modify Temporary Relief Granted February 18,

2020” and is of the opinion that relief should be denied. Accordingly, relator’s

petition for writ of mandamus and motion to modify temporary relief are denied.


                                                   Per Curiam

Delivered: March 13, 2020




                                         2